I concur in this opinion, and heartily in the encomium upon the learned and upright Judge. As a sustaining ground to the conclusions reached by Mr. Justice Watts, I offer this suggestion. A valuable right, to which the defendant was entitled, upon his conviction on the second trial, was to move for a new trial upon the evidence. That right, in my opinion, was seriously impaired by the learned Judge's previously expressed conviction as to his guilt, upon substantially the same evidence. *Page 398